IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION
DARREN ANTHONY GARDNER,
Plaintiff,
Vv. No. 3:19-cv-1871-S

BERRY GLOBAL, ET AL.,

TD 0 0G 6G0 C0 CO GO) 6 Gon

Defendant.

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a
recommendation in this case. No objections were filed. The District Court reviewed
the proposed findings, conclusions, and recommendation for plain error. Finding
none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the
United States Magistrate Judge.

SO ORDERED.

SIGNED October 28, 2019.

 

 

UNITED STATES DISTRICT JUDGE

 
